Citation Nr: 1502611	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-30 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for a right hip condition.

2.  Entitlement to service connection for a low back condition, to include as secondary to service-connected residuals of stress reactions and fractures of the left and right tibia.

3.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected residuals of stress reactions and fractures of the left and right tibia.

4.  Entitlement to a compensable rating for residuals of a stress reaction and fracture of the left tibia.

5.  Entitlement to a compensable rating for residuals of a stress reaction and fracture of the right tibia.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1985 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Regional Office (RO) in Huntington, West Virginia.  The Veteran responded to the August 2012 statement of the case with a statement received at the RO in October 2012, which was within one year of receiving notice of the June 2010 rating decision.  The Veteran's response included a request for additional time to file her formal appeal due to external circumstances that had prevented her from developing her appeal or seeking assistance with the appeal process.  

Subsequently, the RO sent a notification letter to the Veteran in November 2012 to stating that the previous letter would be accepted in lieu of a VA Form 9.  The RO then directed the Veteran to still complete and return a formal Form 9, and to notify the RO if she wanted a local hearing with a Decision Review Officer, or a hearing with the Board.  Although the Veteran did not subsequently submit a VA Form 9 as the RO had directed, the October 2012 statement is sufficient to qualify as a timely substantive appeal to the issues listed above.  The Veteran clearly indicated her intent to continue this appeal and the October 2012 statement was submitted well before the appeal period had expired with respect to these issues.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive any objections it has as to both the timeliness and adequacy of a substantive appeal). 


FINDINGS OF FACT

1.  An April 1991 rating decision that denied service connection for a right hip condition on the basis that a current right hip disability was not shown was not appealed.

2.  New and material evidence has not been received to substantiate the claim of entitlement to service connection for a right hip condition.

3.  Current low back pain has not been attributed to an underlying pathology or diagnosed disability of the lumbar spine.

4.  Current left hip condition has not been attributed to an underlying pathology or diagnosed disability.

5.  The Veteran's residuals of stress reactions and fractures of the left and right tibia have not shown an increase in disability.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision that denied the Veteran's claim of entitlement to service connection for a right hip condition is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  In the absence of new and material evidence, the criteria to reopen service connection for a right hip disability has not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

3.  The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  The criteria for service connection for a left hip condition have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.

5.  The criteria for a compensable rating for residuals of a stress reaction and fracture of the left tibia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5262.

6.  The criteria for a compensable rating for residuals of a stress reaction and fracture of the right tibia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

New and Material Claim to Reopen

The Veteran originally filed a claim for entitlement to service connection for a right hip condition in April 1987.  VA denied the claim in a July 1987 rating decision on the grounds that there was no evidence that the Veteran had a current right hip condition.  The Veteran disagreed with that decision and a statement of the case was issued in March 1988.  Subsequently, the Veteran filed another claim for the same condition in April 1988, instead of filing a substantive appeal.  While it is unclear whether an express denial occurred in the February and April 1991 rating decisions, the condition was clearly evaluated in each decision.  Examination results at that time continued to include no findings of a current right hip condition.  

Additionally, the Board finds that the Veteran did not file a Notice of Disagreement or submit new and material evidence within one year of the April 1991 rating decision, and that decision also became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.

In April 2010, the Veteran filed another claim of entitlement to service connection for a right hip condition.  A June 2010 rating decision declined to reopen on the basis that new and material evidence had not been submitted.  The Veteran appealed that decision.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the April 1991 denial, the evidence of record consisted of service treatment records and VA examinations from May 1987, December 1990, and March 1991.  Service connection was denied on the grounds that the record contained no evidence that the Veteran had a current right hip condition.

Since the April 1991 denial, the Veteran has submitted no additional evidence to substantiate her claim of entitlement to service connection for a right hip condition.  She has only asserted that service connection is warranted.  The Veteran was given a VA examination in May 2010, but the results of the examination and opinion of the examiner did not change.  Specifically, while the Veteran reported some pain and catching in the hip, a physical evaluation revealed no signs of arthritis and the examiner did not find sufficient findings to warrant a diagnosis.  

Based on the foregoing, reopening of the previously denied claim of entitlement to service connection for a right hip condition is not warranted because new and material evidence has not been received.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, direct service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  On a secondary basis, service connection may be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Service treatment records indicate that the Veteran was treated for both low back and hip pain.  However, the Veteran's in-service treatment for injuries of the low back and hips appear to have been acute and resolved before discharge from service.  The Veteran's discharge examination indicated that she only had bilateral leg pain, which was also the result found on her medical board and physical evaluations.  The physical evaluation also mentioned that this condition "is expected to resolve once removed from the rigors of military service."  After service, the Board notes that there are no VA or private treatment records in the claims file for any of the conditions on appeal.

The Veteran received a VA examination for the left hip and low back in May 2010.  Regarding the hip examination, the Veteran indicated that she was experiencing a burning sensation or aching in the hips that started in the back and went to the front of her groin area.  She also reported being able to stand for at least one hour, but not more than three hours.  The Veteran also said she was able to walk up to one quarter of a mile, but not greater than one mile.  

Upon physical examination, the Veteran's gait was normal and there was no other evidence of abnormal weight bearing, joint ankylosis, or inflammatory arthritis.  X-rays showed a bony pelvis intact and no acute bony abnormality of her left hip and no degenerative changes.  The examiner stated that there were no objective findings of any disease of the hip joint on imaging or on her physical exam that warranted a diagnosis.  There was no noted effect from the previous stress fractures or stress reactions of the right femurs or pelvis during the Veteran's service.  Moreover, the examiner found that the condition that is likely noted on her bone scan, primary or secondary hyperparathyroidism, is "not caused by a bone injury like the injury to her hips and pelvis and feet that occurred during her military service."  He further added that the "diffuse bone density possibly caused by hyperparathyroidism could be the source of her pain complaints 'from the lower back to the feet.'"  The examiner stated that there "is no evidence on her imaging (bone scan or X-rays) of any condition caused by or related to stress fractures, stress injury or similar conditions noted in her military service."  The examiner opined that the Veteran's apparent bone disease diffusely affecting her skeleton noted on the bone scan is likely as not the cause of her current complaints.  

During the Veteran's VA examination of her low back condition she reported back pain at the sacral-iliac joints and top of the sacral area.  She was also uncertain of the onset of this aching lower back pain.  Other symptoms of low back pain noted were mild severity of pain, frequency of pain for 1 to 6 days, and pain duration of a few hours.  The Veteran also endorsed symptoms of stiffness and spasms, but not fatigue, decreased motion, or weakness.  Upon physical examination, the examiner found that inspection of the Veteran's spine showed normal results.  The Veteran was also found to have a normal gait, and no abnormal spinal curvatures.  X-rays showed no bony abnormality or fracture, and no degenerative changes.  The impression was essentially normal.  

Ultimately, the examiner found no objective findings on her exam or imaging of the spine that warrant a diagnosis at the time.  He further opined, "It is likely as not that the complaints 'from the lower back to the feet' are related to the bone condition that may represent hyperparathyroidism and it diffusely affecting the Veteran's bones."  The examiner also found, "It is less likely as not that the Veteran's current complaints are caused or related to the conditions found during her military service."  The Board finds these medical opinions highly probative of the Veteran's current condition because they not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Even though the Veteran is competent to report a low back and hip injury during service and current pain for both conditions-and any symptoms that come to her through the senses-pain is a symptom, and is not considered a "disability" in and of itself for VA compensation purposes.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran does not allege that she has a simple medical condition involving either condition that is capable of lay diagnosis, and as discussed below, the probative medical evidence does not show a diagnosed condition, including any residuals of either injury.  Even assuming that a left hip and low back disability is present, it is not likely related to her military service.  

Based on the foregoing, the Board finds that service connection for a low back and a left hip condition, is denied on both a direct basis and as secondary to the service-connected conditions of residuals of stress reactions and fractures of the left and right tibia, as there is no evidence that these are current disabilities or related directly to service.

With respect to the first element of service connection-a current disability-the Veteran has not presented any competent evidence of a current diagnosis or recurrent symptoms with respect to the low back or left hip.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of diagnoses or recurrent symptoms with respect to the low back or left hip conditions, the Board finds that service connection in each instance is not warranted.

The Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, the evidence does not show that the Veteran has the claimed disabilities or recurrent symptoms thereof.  Accordingly, service connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings

The Veteran seeks a higher disability rating for her service-connected residuals of stress reactions and fractures of the left and right tibia (bilateral shin splints), which is currently rated as 0 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5262.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

"Shin splints" is a term referring to nonspecific pain that occurs in the lower legs during running.  It may result from a specific injury, such as a tibial stress fracture.  (See www.merck.com/mmpe/sec21/ch324/).  It has also been defined as a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See Dorland's Illustrated Medical Dictionary 1753 (32nd ed. 2012).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for miscellaneous injury.  See 38 C.F.R. § 4.27.  

The Veteran is assigned a noncompensable rating under Diagnostic Code 5299-5262.  There is no diagnostic code specifically applicable to shin splints, so these disabilities are rated by analogy under 38 C.F.R. § 4.71a, DCs 5299-5262, applicable to impairment of the tibia and fibula.  38 C.F.R. § 4.20.  The use of the "99" diagnostic code reflects that the disability is unlisted.  38 C.F.R. § 4.27.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has considered whether another rating code or codes are "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under DC 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.  Given that there was no malunion of the tibia and fibula noted on X-rays taken in connection with the May 2010 VA examination, the analogous rating in this case is imprecise.  The question is therefore whether the disability most nearly approximates slight, moderate, or marked disability, or disability approximating loose motion requiring a brace. 

The Board observes that the words "slight, "moderate," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).  The Board observes that "slight" is defined as "small in amount or extent; not great or intense."  See Webster's New World Dictionary, Third College Edition (1988), 1262.

The Board finds that after reviewing the entire claims file, the Veteran's bilateral shin splints have been 0 percent disabling throughout the period on appeal.

In May 2010, the Veteran was given a VA examination for her bilateral shin splint disability.  The Veteran endorsed symptoms of intermittent pain in her lower extremities from the hips to the feet that comes with weather changes, and was occurring daily when she used to work twelve hour shifts.  She treats the pain with over-the-counter pain relievers.  Upon physical examination, there was no fracture site motion, general debility, need of an assistive device for walking, affected motion of the joint, or flare-ups of bone or joint disease noted.  There was no evidence of abnormal bones, joints, or weight bearing.  The Veteran's gait was found to be normal.  Limitations on standing were reported as more than one hour, but less than three, and walking more than one quarter-mile, but less than one.  

There was no objective evidence of weakness, insecurity of weight bearing, constitutional signs of bone disease, or malunion of the os calcis or astragalus.  X-rays revealed no acute bony abnormality or fracture; no degenerative changes; and no significant focal bony abnormality was identified.  A bone scan showed an essentially normal examination with no significant or focal bony abnormality seen.  However, the examiner did find that there was diffuse involvement of the skeleton shown on the bone scan, which he said "may represent hyperparathyroidism."  He said that osteomalacia can also be a source of bone pain, and the pain of the lower extremities may not be joint centered.  The examiner did not find evidence of any areas of stress or stress fracture that was noted during the Veteran's military service.  Ultimately, the examiner opined that it is less likely as not that the Veteran's current complaints are caused or related to the conditions found during service.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her bilateral shin splints.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  With respect to these issues, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  In short, the Board finds that no increase in disability ratings is warranted for bilateral shin splints.

As noted above, the rating schedule does not provide a compensable rating under Diagnostic Code 5262 for shin splints.  The Board has also considered whether a higher rating may be warranted under an alternative code, and finds that because the Veteran has been diagnosed with bilateral shin splints, DC 5299-5262 remains the most appropriate code under which to rate the service-connected disability.  See Butts, 5 Vet. App. at 532.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected bilateral shin splints.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected bilateral shin splints above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of impairment levels; thus, the demonstrated manifestations specifically associated with her service-connected bilateral shin splints - namely intermittent pain in her shins - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's bilateral shin splints, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral shin splints; the doctrine of reasonable doubt is not for application, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in April 2010.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in April 2010, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the April 2010 letter, including the type of evidence necessary to reopen a previously denied claim, establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  However, under VCAA, VA's statutory duty to assist a claimant in the development of a previously denied, final decision for a claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, VCAA provides that VA shall make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to her claims in May 2010.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence having not been received, the application to reopen service connection for a right hip condition is denied.

Entitlement to service connection for a low back condition, to include as secondary to service-connected residuals of stress reactions and fractures of the left and right tibia is denied.

Entitlement to service connection for a left hip condition, to include as secondary to service-connected residuals of stress reactions and fractures of the left and right tibia is denied.

Entitlement to a compensable rating for residuals of a stress reaction and fracture of the left tibia is denied.

Entitlement to a compensable rating for residuals of a stress reaction and fracture of the right tibia is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


